                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                  :   CIVIL ACTION NO. 1:18-CV-2108
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
TROY A. BEAM, et al.,                      :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 10th day of April, 2019, upon consideration of the United

States’ Motion (Doc. 22) for Alternate Process and for Extension of Time to Serve

Process, it is hereby ORDERED that said motion is GRANTED. Within sixty (60)

days of the date of this Order, the United States shall effect service of process on

Defendants Robert Cavalari, Jordan Styer, Allen Cain, Benjamin Esser, Stephen

Jerricho, Brandon Bittinger, and David Kendig by causing the attached notice to be

published once a week for four weeks in the Shippensburg-News Chronicle (or

other newspaper of general circulation) and in the Cumberland Law Journal.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
